DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata (US 2018/0269832).
Regarding claim 1, Obata teaches an oscillator (figure 2) comprising:
an outer package (8) having a housing space (8c);
an inner package (4) housed in the housing space (8c);
a resonator element (3) housed in the inner package (4);
a heater element (2; element 2 heats the vibration element 3; para. [0073]) housed in the housing space (8c), and fixed (with 9b) to the inner package (4);
an oscillation circuit (10 within 2; see figure 6) configured to oscillate the resonator element (3);
a conducting member (9b and wire 7 between 2 and 4 in figure 2) configured to electrically couple the inner package (4) and the heater element (2) to each other; and
at least one first bonding wire (wire 7 between 2 and 8 in figure 2) configured to couple the heater element (2) and the outer package (8) to each other, and configured to electrically couple the conducting member (wire 7 between 2 and 4 in figure 2) and the outer package (8) to each other.
As for claim 2, Obata teaches wherein the inner package (4) is fixed to the outer package (8) via a heat-insulating member (9a).
As for claim 5, Obata teaches wherein the conducting member (9b) is an electrically-conductive bonding member (para. [0072]), and the inner package (4) and the heater element (2) are bonded to each other via the electrically-conductive bonding member (para. [0072]).
As for claim 7, Obata teaches wherein the inner package (4) is fixed to the outer package (8), and the heater element (5) is fixed to an opposite side to a surface of the outer package (8) to which the inner package (4) is fixed.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukawa (US 2020/0274487).
Regarding claim 1, Matsukawa teaches an oscillator (figure 17) comprising:
an outer package (2) having a housing space (S);
an inner package (9) housed in the housing space (S);
a resonator element (5) housed in the inner package (9);
a heater element (7) housed in the housing space, and fixed to the inner package (9);
an oscillation circuit (61 within 6) configured to oscillate the resonator element (5);
a conducting member (BW1 and B4) configured to electrically couple the inner package (9) and the heater element (7) to each other; and
at least one first bonding wire (BW) configured to couple the heater element (7) and the outer package (2) to each other, and configured to electrically couple the conducting member (BW1) and the outer package (2) to each other.
As for claim 4, Matsukawa teaches wherein the heater element (7) has a relay interconnection (73e) configured to electrically couple the conducting member (BW15) and the first bonding wire (BW) to each other.
As for claim 8, Matsukawa teaches wherein the heater element (7) is fixed to the outer package (2), and the inner package (9) is fixed to an opposite side to a surface of the outer package (2) to which the heater element (7) is fixed.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Obata and Matsukawa, fail to teach:
“a number of the first bonding wires is smaller than a number of the second bonding wires.”, as set forth in claim 3; and
 “a via interconnection configured to electrically couple the electrically-conductive bonding member and the pad to each other.”, as set forth in claim 6.

Conclusion
The prior art made of record and not relied upon teaches oscillators, comprising: inner/outer packages, resonators, heater elements, oscillation circuits, conducting members, and bonding wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 13, 2022